DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 21-28 in the reply filed on 4/21/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US pat 10,157,887).
	With respect to claim 1, Chen et al. teach a semiconductor package, comprising (see figs. 1-6, particularly fig. 1 and associated text): 
a substrate having 1 a first side (top) and a second side (bottom) opposite to the first side; 
a first type semiconductor die 24 disposed on the first side of the substrate; 
a first compound 28 attached to the first side and encapsulating the first type semiconductor die; and 

   
With respect to claim 22, Chen et al. ‘887 teach the substrate comprises a flexible printed circuit board.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, and 6 and 21, 5, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US pat 10,157,887) as applied to claims 1 and 22 above, and further in view of Chen et al. (US pub 20090029048).
With respect to claims 2 and 3, Chen et al. ‘887 fail to teach the first and second compounds have negative and positive CTEs.
Chen et al. ‘048 teach forming a substrate between a compound having negative CTE and a compound having positive CTE. See para 0016.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen et al. ‘048 into the device of Chen et al. ‘887 to achieve stress reduction. See para 0015.
Chen et al. ‘887 in combination with Chen et al. ‘048 the stress is a pre-formed compression stress.  

However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the planar area of the semiconductor die through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 6, Chen et al. ‘887 fail to teach the semiconductor device comprises of LED or a display.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices include a LED or display in the semiconductor die to achieve formation of a display package having reduced warpage or stresss. See col. 1, lines 20+.
With respect to claim 21, Chen et al. ‘887 fail to teach the stress or first compound comprises of metal oxide.
Huang et al. teach using metal oxide as stress layer material. See para 0041.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Huang et al. into the device of Chen et al. ‘887 to achieve stress balance. See para 0041.

With respect to claim 5, Chen et al. teach a solder mask layer (white part right under the die 24) between the first side of the substrate and the first compound, wherein the solder mask layer is physically disconnected from outer connections of the active device.
With respect to claim 27, Chen et al. ‘887 teach the first type semiconductor die comprises an active device.  


Claims 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US pat 10,157,887) in combination with Chen et al. (US pub 20090029048), Huang et al. (US pub 2020333658), 
With respect to claim 7, Chen et al. ‘887 teach a semiconductor package, comprising (see figs. 1-6, particularly fig. 1 and associated text): 

a first type semiconductor die 24 disposed on the first side of the substrate; 
a first compound 28 having a coefficient of thermal expansion (CTE) attached to the first side and encapsulating the first type semiconductor die; and 
a second compound 14 having a CTE attached to the second side.  
Chen et al. ‘887 fail to teach the CTE of the first compound is negative and the CTE of the second compound is positive.
Chen et al. ‘048 teach forming a substrate between a compound having negative CTE and a compound having positive CTE. See para 0016.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen et al. ‘048 into the device of Chen et al. ‘887 to achieve stress reduction. See para 0015.
With respect to claim 9, Chen et al. ‘887 teach the substrate comprises a flexible printed circuit board.  
With respect to claim 10, Chen et al. teach comprising a solder mask layer (white part right under the die 24) between the first side of the substrate and the first compound.  
With respect to claim 8, Chen et al. ‘887 fail to teach the stress or first compound comprises of metal oxide.
Huang et al. teach using metal oxide as stress layer material. See para 0041.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Huang et al. into the device of Chen et al. ‘887 to achieve stress balance. See para 0041.
With respect to claim 11, Chen et al. ‘887 fail to teach the range for the thickness of the semiconductor die.
However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness of the semiconductor die through routine experimentation and .

Allowable Subject Matter
Claims 12, 23, 24, 25, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814